               Case 2:20-cv-01064-JCC Document 33 Filed 08/05/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    EDGAR GUERRERO APODACA,                             CASE NO. C20-1064 JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    EATON CORPORATION,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the trial
18   date. Having considered the motion and the record, the Court finds that good cause exists. The
19   Court GRANTS the motion and ORDERS that trial in this matter be CONTINUED to July 18,
20   2022, and that the civil trial scheduling order be modified as follows:
21      Deadline of expert testimony under Fed. R. Civ. P. 26(a)(2)            January 14, 2022
22      Discovery cutoff                                                       March 22, 2022
23      Rule 39.1 Mediation Deadline                                           March 31, 2022
24      Deadline for dispositive motions and challenging expert testimony      April 19, 2022

25      Deadline for filing all motions in limine                              June 17, 2022
        Deadline for proposed agreed Pretrial Order                            June 18, 2022
26


     MINUTE ORDER
     C20-1064 JCC
     PAGE - 1
             Case 2:20-cv-01064-JCC Document 33 Filed 08/05/21 Page 2 of 2




       Trial briefs, proposed jury instructions, proposed voir dire           July 11, 2022
 1
       Jury Trial (8–10 days)                                                 July 18, 2022
 2

 3

 4         DATED this 5th day of August 2021.
                                                           Ravi Subramanian
 5                                                         Clerk of Court
 6                                                         s/Sandra Rawski
                                                           Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1064 JCC
     PAGE - 2
